UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BONG HWA USA, INC.,
                                                           Case No. 21-cv-3579 (LGS)
                                 Plaintiff,
                                                           Order Granting Preliminary
                 - against -                               Injunctive Relief
 USF COLLEECTIONS, INC. a/k/a
 USF COLLECTIONS, INC.,

                                 Defendant.


LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Plaintiff has filed a motion for temporary restraining order and preliminary

injunction (the “Motion,” Dkt. No. 5).

       WHEREAS the parties have stipulated to Plaintiff's requested preliminary injunctive

relief (Dkt. Nos. 18, 19). It is hereby

       ORDERED that, until further Order of the Court or other disposition of this Action,

Defendant USF COLLEECTIONS, INC. will cease distributing, importing, exporting,

advertising, distributing, selling and/or offering for sale any products bearing the Switch™

Brand mark and trade dress.



Dated: July 12, 2021
       New York, New York
